Exhibit AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT - between - FET MANAGEMENT LTD. - and - FOCUS COMMERCIAL TRUST Dated as of February 13, 2008 TABLE OF CONTENTS Article1 INTERPRETATION 1 1.1Definitions 1 1.2Interpretation Not Affected by Headings, etc. 5 1.3Currency 5 1.4Number, etc. 5 1.5Date for Any Action 5 1.6Entire Agreement 5 1.7Accounting Matters 5 1.8Construction 5 1.9Governing Law 6 1.10Schedule 6 Article2 THE PARTNERSHIP 6 2.1Nature of Partnership 6 2.2Subscription 6 2.3Action and Consent 6 2.4Filing of Certificates 6 Article3 NAME, PLACE OF BUSINESS AND DURATION OF THE PARTNERSHIP 7 3.1Name of Partnership 7 3.2Place of Business 7 3.3Term of Partnership 7 Article4 BUSINESS OF THE PARTNERSHIP 7 4.1Business of the Partnership 7 4.2Business in Other Jurisdictions 8 4.3Other Business 8 4.4Partnership Property 8 4.5Title to Partnership Property 8 Article5 PARTNERSHIP CAPITAL AND UNITS 8 5.1Classes of Partnership Units 8 5.2Attributes of Class A Units 8 5.3Attributes of Class B Units 9 5.4Initial Limited Partner 9 5.5Priority Between Partnership Units of the Same Class or Series 9 5.6Additional Issuances of Securities and Classes of Partnership Units 9 5.7No Pre-Emptive Rights 11 5.8No Fractional Interests in the Partnership 11 5.9Advances to Partnership 11 5.10 No Additional Contribution 11 5.11 Subdivision or Consolidation of Partnership Units 11 5.12 General Partnership Interests 11 5.13 Unit Certificates 12 5.14 Replacement, Cancellation 12 5.15Restriction on Transfers 12 5.16 Exception 12 5.17 Requirements for Transfer 13 Article6 CAPITAL CONTRIBUTION AND ACCOUNTS 13 6.1Capital Subscription 13 6.2Contribution of Limited Partners 14 6.3Contribution of the General Partner 14 6.4Separate Capital Accounts 14 6.5Separate Current Accounts 14 6.6No Interest Payable 14 6.7 Return of Capital 14 Article7 ALLOCATION OF INCOME AND LOSS 15 7.1Allocation of Net Income 15 7.2Allocation of Net Losses 16 7.3Allocation of Income and Loss for Tax Purposes 16 7.4Tax and Other Information 16 Article8 LOANS AND DISTRIBUTIONS 16 8.1Loans and Distributions on Class B Units 16 8.2Distributions on Class A Units 16 8.3Distributions to the General Partner 16 8.4Payment 17 8.5Partial Payment 17 8.6Right of Set-Off 17 8.7Borrowings by Holders of Class A Units 17 8.8Loan Accounts 18 8.9Withholdings 18 Article9 SUPPORT AGREEMENT AND VOTING AND EXCHANGE TRUST AGREEMENT 18 9.1Support Agreement and Voting and Exchange Trust Agreement 18 9.2Further Actions 18 Article10 VOTING RIGHTS 18 10.1 Voting Rights 18 10.2 Approval for Change to Class or Series of Partnership Units 19 10.3 Evidence of Approval 19 10.4 Interested Parties 19 10.5 Resolutions Binding 19 Article11 REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARTNERS 19 11.1 Representations and Warranties of the General Partner 19 11.2 Covenants of the General Partner 19 11.3 Representations and Warranties of Limited Partners 20 11.4 Covenants of Limited Partners 20 11.5 Validity Beyond Execution 20 Article12 LIABILITIES OF THE PARTNERS AND INDEMNITIES 20 12.1 Liability of General and Limited Partners 20 12.2 Indemnity of Limited Partners 21 12.3Costs of Litigation 22 12.4 Relationship - No Representations 22 12.5 Indemnity of Officers of Partnership 22 12.6 Costs of Litigation 22 Article13 FUNCTIONS AND POWERS OF THE PARTNERS 22 13.1 Exclusive Authority 22 13.2 Rights, Powers and Obligations of the General Partner 23 13.3 Authority of the General Partner 24 13.4 Advances and Loans to Partnership 24 13.5 Delegation and Termination 25 13.6 Exercise of Good Faith 25 13.7 Indemnification 25 13.8 Exception 25 13.9 Resolution of Conflicts of Interest 25 Article14 ACCOUNTING AND REPORTING 26 14.1 Fiscal Year 26 14.2 Books and Records 26 14.3 Register 26 14.4 Access to Books and Records 26 14.5 Banking 26 Article15 POWER OF ATTORNEY 26 15.1 Appointment 26 15.2 Irrevocable 28 Article16 AMENDMENT 28 16.1 Amendment Procedures 28 16.2 Consent Required 28 16.3 Approval by Extraordinary Resolution 29 16.4 Notice of Limited Partners 29 Article17 NOTICES 29 17.1 Address 29 17.2 Change of Address 29 Article18 DISSOLUTION AND LIQUIDATION 29 18.1 Events of Dissolution 29 18.2 No Dissolution 30 18.3 Continuation After Event of Dissolution 30 18.4 Procedure on Dissolution 30 18.5 Cancellation of Certificate 31 18.6 No Right to Dissolve 31 18.7 Agreement Continues 31 Article19 CHANGE OF GENERAL PARTNER 31 19.1 Removal of the General Partner 31 19.2 Deemed Resignation of the General Partner 31 19.3 Transfer to New General Partner 31 19.4 Transfer of Title to New General Partner 31 19.5 Release by Partnership 32 19.6 New General Partner 32 19.7 Transfer of General Partner Interest 32 19.8 Resignation and Removal of the General Partner 32 19.9 Effective Date of Resignation or Deemed Resignation of the General Partner 32 19.10 Continuity of Partnership 32 Article20 MISCELLANEOUS 32 20.1 Counterparts 33 20.2 Default by the General Partner 33 20.3 Severability 33 20.4 Successors and Assigns 33 20.5 Governing Law 33 20.6 Limitation on Liability 33 Schedule A - Provisions Attaching to the Class B Units and Certain Provisions Attaching to the Class A Units THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT is dated as of February 13, 2008, amending and restating the Limited Partnership Agreement dated June 21, 2006. AMONG: FET MANAGEMENT LTD., a body corporate incorporated pursuant to the ABCA (the "General Partner") - and - FOCUS COMMERCIAL TRUST, an unincorporated investment trust established under the laws of Alberta, by its Administrator, FET Resources Ltd. (the "Initial Limited Partner") - and - Each Person who, from time to time, is accepted as and becomes a limited partner of the partnership formed pursuant to this Agreement in accordance with the terms and conditions of this Agreement (the "Limited Partners") WHEREAS on June 26, 2006, the General Partner and the Initial Limited Partner formed and organized the Partnership upon and subject to the terms of the limited partnership agreement dated June 26, 2006 (the "Original LP Agreement") and registered with Alberta Corporate Registry under Certificate of Limited Partnership No. LP12511507; AND WHEREAS the Original LP Agreement is amended and restated in connection with a plan of arrangement effective as of the date hereof among Enerplus, EnerMark Inc., Focus Energy Trust ("Focus") and FET Resources Ltd., pursuant to which, inter alia, Enerplus has assumed the covenants and obligations of Focus with respect to the issue of Enerplus Units pursuant to the Exchange Right. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises, mutual covenants and agreements herein set forth, the parties covenant and agree, each with the others, as follows: ARTICLE1 INTERPRETATION 1.1Definitions In this Agreement unless the context otherwise requires: (a) "ABCA" means the Business Corporations Act (Alberta), as amended from time to time, including the regulations from time to time promulgated thereunder; (b) "Administration Agreement" means the agreement entered into on June 21, 2006 among FCT and the General Partner pursuant to which the General Partner provides certain administrative and support services to FCT, as from time to time amended, supplemented or restated; (c) "affiliate" or "associate" when used to indicate a relationship with a Person or company, has the same meaning as set forth in the Securities Act (Alberta); (d) "applicable law" means any applicable law including any statute, regulation, by law, treaty, guideline, directive, rule, standard, requirement, policy, order, judgement, decision, injunction, award, decree or resolution of any governmental authority, whether or not having the force of law; (e) "Board of Directors" means the board of directors of the General Partner; (f) "Business" means the business of the Partnership as set out in Section 4.1; (g) "Business Day" means a day, other than a Saturday, Sunday or statutory holiday, when banks are generally open in Calgary, Alberta for the transaction of banking business; (h) "Capital Account" has the meaning ascribed thereto in Section 6.4; (i) "Capital Contribution" means the capital contributed by a Partner or agreed to be contributed by a Partner pursuant to Article6; (j) "Certificate" means a certificate in respect of the Partnership filed pursuant to the Partnership Act and as amended in accordance with all notices to such certificates filed pursuant to the Partnership Act; (k) "Certificate Date" means the date on which the Certificate was initially filed in accordance with Section 2.4; (l) "Class A Units" means the Class A limited partnership units in the Partnership having the rights, privileges, restrictions and conditions set forth herein; (m) "Class B Units" means the Class B limited partnership units in the Partnership having the rights, privileges, restrictions and conditions set forth herein; (n) "Current Account" has the meaning ascribed thereto in Section 6.5; (o) "Eligible Person" means a Person who is not a Non-Resident or a Tax-Exempt; (p) "Eligible Transferee" means, in relation to a holder of Class B Units, an Eligible Person that does not deal at arms' length with such holder, within the meaning of the Tax Act, and is approved as an "Eligible Transferee" by the General Partner, which approval shall not be unreasonably withheld; (q) "Enerplus" means Enerplus Resources Fund, a trust established under the laws of the Province of Alberta pursuant to the Enerplus Trust Indenture; (r) "Enerplus Record Date" means any record date for determining the holders of Enerplus Units entitled to a distribution in accordance with the Enerplus Trust Indenture, including for greater certainty any Distribution Record Date (as defined in the Enerplus Trust Indenture) but excluding any such date which occurred before February 13, 2008; (s) "Enerplus Special Voting Right" means the special voting right of Enerplus issued by Enerplus and deposited with the Voting and Exchange Trustee, which shall entitle, inter alia, the holders of Class B Units to such number of votes at meetings of holders of Enerplus Units as equals the number of Enerplus Units issuable from time to time on the redemption, retraction or exchange of those Class B Units; (t) "Enerplus Subsidiary" means any direct or indirect subsidiary (within the meaning of the Securities Act (Alberta)) of Enerplus; (u) "Enerplus Trust Indenture" means the Amended and Restated Trust Indenture dated November 8, 2007 among EnerMark Inc., Enerplus Resources Corporation and CIBC Mellon Trust Company, as may be amended, supplemented or restated from time to time; (v) "Enerplus Unit" means a trust unit of Enerplus, each such unit representing an equal undivided beneficial interest therein; (w) "Enerplus Unitholders" means the holders of record of Enerplus
